.       .




                         l        OFFICE   OF THE As7ORNEY GENERAL OF -
                                                     AUsrrN




     .,


-I

.    .




         .       \




             ,

                             ,.




                             i
                             i
 . .-          . .
                 I   ~
                     ~~norublo-      BorG   rOTd,   Aikinistrator,   Page   2


                        .
                             g0~0pLnion         ln responee to the follozing    ques-
                         \
                                  :
.-..,*a    -
   ,, .I..
                                    al.    Con mrxlcd vjos~enwho h.2~2 hnd their
                              disobilltios     of coverturo mxmvob and bc doolor~a
                              fene soles mder Srticlo       !&b of tho Rev:iaod Stat-
                             .UtCs 09 Texas , ~0 into the xctsil licdor busisess
                             with their ma zzonsy ena obtain liccmos        to opor-
                              ate ret&l     liquor stores up to fim?

                                     “2.    ?4Youldit ~b3.h arjr difS0rono.s if thoiz*
                             disabilitioa        of oovorti?rc xors rczovo3 szcl they
                             \7orc r;lcdo   fcx~ colas for business pwoo.son, usti.6
                             their or;n     mmy, iP thoir Jiusbsnds :mo algo in
                             the mtsil        liquor busincsa and had five gomits?
c
losable Sort Ford, Adz?inlatrator,     Pago t+




         Vrc0.a tha forcgoins    authorities     it mwt bs
  hold that the husband ha3 no icterost vlhatovcr 1.11
  ths vfi?o'o bilsihom.      It follow     thtif     the I?us-
  band should be benafittcd       freon a pmxlt isious8     to
  tha v~U'o, it would not to by virtue of a3y ~Cr!ril.t
  l,n v;Uch hc! ';:a~ intcrostcd    but solely bacauss~of
  tllo profit3 of tAs bu:;irIc3s covorcd by the ;xmit
  issue& Co the wife al.om, and in xkioh ho was wt
  at all intoro3fod.       The husband' 3 right!3 CO::?0to
  hin not fxor~ my intorest whioh hc hm in tho w.IILfe(3
  bualn‘ieml but solely a3 a nattor of JAV;, vthich IX&OS
  the profrto oozmr!ity property.
         'T?!oithor do me agree, under tha facta submit-
  ted, that the profits dosivsd fmn tho wif~'s busi-
  ness would neccosax5J.y be co:~m.nity px~j!x~t;r,
  Clearly, thg husbsncl x:>ul(l nor; ba ohtitlo4 io a
  pcmit t3 enter this bu8lnezz3, for tho reason that
  the &Wi 6033 P&t ElllOYS OS3 gllklty Of hi3 CCilblCt
  to racaivo such a ?m:lit.       t;'hefc th8 laz denies
  a husband th3 ri&t       to co into a bwines3, or pro-
  fit thsroL"ron, bccauso 02 hi3 oon0~ot, and the
  VIif C eJ36XV   ouch bxiirmo,   it YIOU16  se03 th3t the
  profits would be her separate pro$wty.
         We think both tho Poregoins ooncl'usions are
   fully auppxrtwi by tho culebzatod oa3a o? Dickson
   ;o. Strio!Asnd, 265 5. Y. 1012, in which the Su2rem
   Court,oyxcrillod the Contc2ltiO!l   that   Ei3Qr Kirbu   f,,
   Fergunon co~U.cinot qualify as Governor because o?
   her husband's im~CaChi,lGut:
          t**5%0fifth qwstion inquires rthsthoy Zr3.
   Fereu.mn ~WCJ   rondored inoli~ibk?   by ths doorcs of
   t&J ~8JlatC Of %X%3, uittin~ as a court or irzpeaoh-
   ment, rcmovirk? hctr husband, Jmoo 2. FQX~UBOI~,     fron
   the office   or G~ovcrnor and adjudZin3 t!tnt 3:~ b?
   hcnooforth disqualified     to hold any office of yo;:o~,
   trlwt,   or proliit 1uxlcr the state.

       .
                       nonorable   Dert Fortl,   Administrator,   Pa@ 5


                                  Q'AppollanS's position is that tbe eLmlwents
                            of thci offioe of Governor tire co.%mnl.ty progcrty ,
                            an;l that Satus 5. ForCus01? co*uld uot rcooive his
                            comunlty half of his zifo’e     salary a5 +40~~mo~
      ..   .       .
                            wlith3Gt violuting  the docrco’ of 5~~pcaoltiat~
               I
                                      NITt 13 umeccssary to inquire int.0 the exaot
\
    -a,
                             Otatus Of th0 Y!ffe*s sc?le.‘ry fro!3 publio office ae
                             sopsrate DT OOaam?.ty        yroporQ,     un.%r cw prcmiit
                             Coastftution      axid gtatutes.      Yor, if it bn oss~~~d
                             that Era, l?erguatiti’s salary as Oo-icr;io_r      xould be-
                             ions to the COJXUni$~ cstnto           OT her hz%band aM
                            .herself,     st5.11 Sai~liJO-2’. For~uson i’2onld not be rb-
                             ooivins or ~hming any enolumr:t OS grr0fi.i clorj~vod
                             fron any office       held by SSJXMS:. Br:;uaon ur,dor the
                              etfite.    The  oizolurxmt  V~UUM    be dsriued fron irlrlaz
                             A, For,gaon holding, an ofl’ico end yorfomin~ its
                              duties.     Such a disQuurrl.ificotS.on 33 io hero in-
                              olated 00 c.ould bu aupporixd on no o:&olp theory
                            t&n   thF\t Of lO&     idciltlty   OI? hUZb%~    f%?I.sd
                                                                                  '2iP0,
                            tUld tkt   th2Ory  i70 d6fiIlitcly    lV?pUWitC,   ??.Sit hEl3
                            been wkfomly    rejected fron the esr3iest          oases
                            deter:tined by t&is coGurte




                        f




                                    . .
                                                              ,




Uonorabk Usrt Ford, Addnlstrator,                                                         &co               6



            Board would not ba aathorimd to &cay the per&t,
            maor the Paots related by YOU.~~
                 In ~ierr OP tho above and foregoing  qzthoritics                                                 YIQ
8lls’iJOr     your fJ.Ptt question in t&3 affilYYAtivo ‘;hd YOU37                                               second
quoatioa        3.11tkc noGntivo.




                         ..,            .   ,.           ,.       ..   .._         ;._.   :”   :,.,.   ,f
                               Y$.   ;.:         .   ,



                                                                             . .




                  :